Name: Commission Regulation (EEC) No 3520/87 of 23 November 1987 concerning the stopping of fishing for cod by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 87 Official Journal of the European Communities No L 335/7 COMMISSION REGULATION (EEC) No 3520/87 of 23 November 1987 concerning the stopping of fishing for cod by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (2), as last amended by Regulation (EEC) No 2999/87 (3), provides for cod quotas for 1987 ; Whereas, in order to ensure compliance with the pro ­ visions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Com ­ mission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions VII excluding VII a), VIII , IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Belgium or regis ­ tered in Belgium have reached the quota allocated for 1987, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions VII (exclu ­ ding Vila), VIII , IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quota allocated to Belgium for 1987. Fishing for cod in the waters of ICES divisions VII (exclu ­ ding Vila), VIII, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 376, 31 . 12. 1986, p . 39 . (3) OJ No L 285, 8 . 10 . 1987, p. 2 .